Opinion issued November 7, 2002

 


 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00327-CV
____________

TOM DEAN JOHNS, Appellant

V.

CHARLES COUSSONS, INDIVIDUALLY AND AS TRUSTEE FOR THE
MARCELINE JOHNS FAMILY TRUST, Appellees



On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No. 2001-52475



O P I N I O N
	On June 27, 2002, we ordered that appellant's appeal would be dismissed if he
did not file his brief within 30 days of the date of the order.  The 30 days have expired
and appellant has not filed his brief.
	Accordingly, appellant's brief is dismissed for want of prosecution.  See Tex.
R. App. P. 42.3(b),(c).
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Duggan. (1)
Do not publish.  Tex. R. App. P. 47.
1.    The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.